DETAILED ACTION
This is on the merits of Application No. 17/364709, filed on 06/30/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 08/15/2022.

The application has been amended as follows: 
Claim 1 now states:
A hydraulic control system, comprising: 
a first pressure chamber and a second pressure chamber, each pressure chamber configured to receive a hydraulic fluid; 
a first movable member configured to assume a position depending on a hydraulic pressure of the hydraulic fluid in the first pressure chamber and a second movable member configured to assume a position depending on a hydraulic pressure of the hydraulic fluid in the second pressure chamber;
a hydraulic command circuit configured to provide the hydraulic fluid and to control the hydraulic pressure of the hydraulic fluid in at least one of the first pressure chamber and the second pressure chamber; and
a switchable valve in fluid communication with the first pressure chamber, wherein the switchable valve is configured to be pilotable depending on the hydraulic pressure of the hydraulic fluid in the second pressure chamber;
wherein the hydraulic command circuit comprises: 
a hydraulic tank configured to store the hydraulic fluid; 
a hydraulic pump configured to pump the hydraulic fluid and to create the hydraulic pressure; and 
a controllable valve configured to block and/or allow a passage of the hydraulic fluid and be in a fluid communication with at least one of the hydraulic tank, the hydraulic pump, the first pressure chamber, and the second pressure chamber.

Claim 5 is now cancelled.

Claim 6 now states:
The hydraulic control system according to claim 4, wherein the switchable valve is further configured to: 
in a first state, allow a passage of the hydraulic fluid through the switchable valve to and/or from the first pressure chamber; and Page 3 of 11Application No. 17/364,709 Application Filing Date: June 30, 2021 
Docket No. DAN213084US / 81165800in a second state, restrict, for instance by means of at least one of an orifice and a notch, the passage of the hydraulic fluid through the switchable valve to and/or from the first pressure chamber or to block the passage of the hydraulic fluid through the switchable valve.



Claim 12 now states:
The hydraulic control system according to claim 1, further comprising a control unit configured to control a passage of the hydraulic fluid through the controllable valve.

Claim 13 now states:
A method for controlling the hydraulic control system according to claim 12, wherein the control unit controls the passage of the hydraulic fluid through the controllable valve, and wherein the method comprises a first operating mode to: 
allow a passage of at least one of the hydraulic fluid and a propagation of the hydraulic pressure between the hydraulic pump and the second pressure chamber through the controllable valve; and 
allow passage of the hydraulic fluid between the first pressure chamber and the hydraulic tank through the controllable valve, 
such that the first clutch is engaged and the second clutch is disengaged, and wherein the method comprises a second operating mode to: 
allow a passage of at least one of the hydraulic fluid and a propagation of a hydraulic pressure between the hydraulic pump and the first pressure chamber through the controllable valve; and 
allow passage of the hydraulic fluid between the second pressure chamber and the hydraulic tank through the controllable valve, 
such that the first clutch is disengaged and the second clutch is engaged, and wherein the method further comprises a third operating mode to: 
allow passage of the hydraulic fluid between the first pressure chamber and the hydraulic tank through the controllable valve and between the second pressure chamber and the hydraulic tank through the controllable valve such that the first clutch is engaged and the second clutch is engaged.

Claim 19 now states:
The method according to claim 14, wherein, in the second operating mode, the switchable valve uses at least one of an orifice and a notch to restrict the passage of the hydraulic fluid through the switchable valve to and/or from the first pressure chamber.

Claim 20 now states:
The method according to claim 14, wherein, in the third operating mode, the switchable valve uses at least one of an orifice and a notch to restrict the passage of the hydraulic fluid through the switchable valve to and/or from the first pressure chamber.

Election/Restrictions
Claim 1 is allowable. Claims 2-4 and 6-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species I and II, as set forth in the Office action mailed on 05/27/2022, is hereby withdrawn and claims 2-4 and 6-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of at least one of an orifice and a notch in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Allowable Subject Matter
Claims 1-4 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, a switchable valve in fluid communication with the first pressure chamber, wherein the switchable valve is configured to be pilotable depending on the hydraulic pressure of the hydraulic fluid in the second pressure chamber in combination with a controllable valve configured to block and/or allow a passage of the hydraulic fluid and be in a fluid communication with at least one of the hydraulic tank, the hydraulic pump, the first pressure chamber, and the second pressure chamber. DE102006003517A1 to Ebinger et al. is the closest prior art of record. Ebinger discloses two pressure chambers and a switchable valve (9) in fluid communication with the first pressure chamber and pilotable depending on the hydraulic pressure of the hydraulic fluid in the second pressure chamber. Ebinger does not disclose the claimed controllable valve. It would not have been obvious to modify Ebinger without improper hindsight reconstruction. While the claimed switchable valve and controllable valve may be known separately, it is the unique claimed combination and communication between the components that is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pavesi (US 4349094) discloses a hydraulic device for modulated actuation of friction clutches.
Kubo (US 2021/0324921) discloses a clutch device.
Van Druten et al (US 2020/0378492) discloses a hydraulic system for a vehicle.
Stehr et al (US 2008/0190729) discloses a method and apparatus for controlling a motor vehicle clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659